IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00295-CR

JOHNNY RAY ABBOTT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 28838CR


            DISSENTING OPINION TO LETTER ORDER
         REQUESTING ADDITIONAL BRIEFING ON REMAND


      The majority has voted to issue the following letter order requesting additional

briefing in this appeal which is on remand from the Court of Criminal Appeals:

      The record and mandate of the Court of Criminal Appeals have been
      received and the case has been reinstated on this Court’s docket.

      The Appellant will have 30 days from the above date to file an additional
      brief and the State will have 30 days after the filing of Appellant’s brief to
      file a response.

      It appears that this Court does not have jurisdiction of this appeal. See
      Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008). The Court
        therefore requests the parties to address jurisdiction in their additional
        briefs.

I respectfully dissent.

        The parties fully briefed the issue of this Court’s jurisdiction in the Court of

Criminal Appeals. See Abbott, 271 S.W.3d at 696. The Court of Criminal Appeals

unequivocally held that this Court does not have jurisdiction and that we “should have

dismissed the appeal for lack of jurisdiction.” Id. at 695, 697. There is nothing further to

be decided, and this appeal must be dismissed for want of jurisdiction. See Strange v.

State, 258 S.W.3d 184, 185 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“If our

jurisdiction has not been legally invoked, our only appropriate disposition is to dismiss

for want of jurisdiction.”). Requesting additional briefing on remand is a futile exercise

which unnecessarily burdens the parties and constitutes an unnecessary expenditure of

scarce judicial resources. See In re Nabelek, 200 S.W.3d 364, 366 (Tex. App.—Waco 2006,

orig. proceeding) (Gray, C.J., dissenting) (“If every fact alleged by Nabelek is true,

requesting a response to this petition for a writ of mandamus is a waste of the collective

resources of this Court, the State judicial system, the taxpayers of this State, and

ultimately infringes on the rights of parties who properly have matters pending before

this Court that need a resolution.”); see also Bell v. State, 956 S.W.2d 560, 561 (Tex. Crim.

App. 1997) (briefing on remand unnecessary for issue already briefed by parties).

        Because the majority insists on pursuing this course, I respectfully dissent.



                                                         FELIPE REYNA
                                                         Justice


Abbott v. State                                                                         Page 2
Dissenting opinion delivered and filed April 8, 2009
Publish




Abbott v. State                                        Page 3